Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (20110198282). 
Chu, paragraph 42 of the PGPUB, teaches a coating layer having a non woven structure format of at least one of cellulose nanocrystals or microcrystals.
Chu, paragraph 142 of the PGPUB, teaches the concentrations of cellulose nanofiber solutions are (a) 0.30%, (b) 0.18%, (c) 0.15%, (d) 0.05%, (e) 0.01%, (f) 0.005%, respectively.
Chu, paragraph 172 of the PGPUB, teaches with concentration of the cellulose nanofiber aqueous solution being much lower (about 0.05% to 0.20%, and partially because of their high Viscosities at higher concentrations), a very thin barrier layer (for example, the range of barrier layer is from 0.05 to 1.0 um) can easily be achieved.
Chu and the claims differ in that Chu does not teach the exact same cellulose nanomaterial range as recited in the instant claims.

“The normal desire of scientists or artisans to improve
upon what is already generally known provides the
motivation to determine where in a disclosed set of
percentage ranges is the optimum combination of
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
The composition as taught by Chu is the same composition as claimed in claim 21 and therefore it would be expected that the composition as taught by Chu can be formulated for coating a plant, fruit or vegetable and further it would be expected that the composition as taught by Chu would reduce pigment leaching, nutrient leaching and/or water loss from, and/or UV damage of, the plant, fruit, vegetable, or part thereof covered with the composition as compared to a plant, fruit, vegetable, or part thereof not coated with the composition.


Regarding claim 22, Chu, paragraph 201 of the PGPUB, teaches a clear solution is obtained containing PVA (2.0%) and cellulose nanofibers (from 0.005 to 0.20%).
PVA as taught by Chu reads on a film-forming material as claimed in claim 22. 

Regarding claim 23, Chu, paragraph 201 of the PGPUB, teaches a clear solution is obtained containing PVA (2.0%) and cellulose nanofibers (from 0.005 to 0.20%).
This composition as taught by Chu is the same composition as taught by the instant claims and therefore it would be expected that the composition as taught by Chu would be edible. 

Allowable Subject Matter
Claims 25-26 and 28-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although Chu teaches a coating layer having a non woven structure format of at least one of cellulose nanocrystals or microcrystals, Chu does not teach a plant, fruit or vegetable coated with a film formed from the coating layer of Chu as claimed in claims 25-26, 28-36. 
Further, Chu does not teach a method of treating a plant, fruit or vegetable comprising coating the plant, fruit or vegetable with the composition as taught by Chu as claimed in claims 37-44. 

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. 
Applicant argues Chu cannot be used in a rejection under 35 U.S.C. § 103 because it is not analogous art to Applicant’s independent claim 21. 
Examiner respectfully traverses. 
In response to applicant's argument that Chi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, given that claim 21 is broadly drawn to a composition and given both Chu and the claimed invention are drawn to a composition comprising cellulose nanomaterial, it is clear that Chu is analogous art.
Further, applicant argues contrary to the Office’s assertion, a person of ordinary skill in the art would not even look to Chu in the first place, let alone even attempt to “optimize” any amounts disclosed therein.
As stated above, Chu and the claims differ in that Chu does not teach the exact same cellulose nanomaterial range as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the cellulose nanomaterial range as taught by Chu overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.


Further, Examiner suggests deleting the word “substantially” from claims 25, 37-38, 41 and 43-44 due to indefiniteness. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vigneshwaran (cited on the 2/10/21 IDS) teaches a starch-nanocellulose composite film comprising 1% (w/w of starch) nanocellulose and 1% (w/w of starch) GA. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/17/2020